Citation Nr: 1536073	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO. 15-24 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for a lung condition.

2. Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Phillip Hatfield, Associate Counsel










INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958 and December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that denied the Veteran's claim of entitlement to service connection for a lung condition and entitlement to service connection for sleep apnea.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the additional delay that will result from this remand, but it is necessary that there exists a complete record upon which to decide the claims for service connection, so the Veteran is afforded every possible consideration. 

According to VA treatment records, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD) no later than March 2002. VA treatment records also indicate a history of pulmonary emphysema. Moreover, the Veteran served in the Persian Gulf in 1991 and, according to a June 2002 VA examination, was exposed to smoke, fumes, and burning trash while deployed. The Board, however, does not have the medical expertise to determine the nature and etiology of sleep apnea or lung conditions, including COPD and emphysema. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is not competent to substitute its own opinion for that of a medical expert). Therefore, the Board must remand the claim for additional development. Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand is mandatory where the record is inadequate); 38 C.F.R. § 19.9(a) (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Schedule the Veteran for a VA examination with a pulmonologist or other similarly qualified examiner to determine the nature and etiology of any current lung disorder and sleep apnea. All studies and tests deemed appropriate should be performed, and all findings should be set forth in detail. 

a. The examiner should confirm the currently diagnosed sleep apnea, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed sleep apnea was incurred in service or is otherwise related to service. 

b. In regard to the Veteran's claimed lung condition, all appropriate testing including pulmonary function testing (PFT) should be performed and any other diagnostic testing or evaluation needed accomplished. 

The examiner should confirm the currently diagnosed COPD, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed COPD was incurred in service or is otherwise related to service. 

The examiner should confirm the currently diagnosed pulmonary emphysema, and then opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's currently diagnosed pulmonary emphysema was incurred in service, or is otherwise related to service.

If any other lung conditions are diagnosed then for each condition opine as to whether it is at least as likely as not (at least a 50 percent probability) that the diagnosed lung condition was incurred in service, or is otherwise related to service.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review. A complete rationale should be provided for all opinions given. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate sound reasoning for all conclusions reached. If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

2. After the requested opinion has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand. If the reports are deficient in any way, it should be returned to the examiner for corrective action.

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, readjudicate the claim. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

